NO. 07-09-0346-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  NOVEMBER 6, 2009

                          ______________________________


                                  ALVIN RAY COOPER,

                                                               Appellant

                                            V.

                                   AMY HERNANDEZ,

                                                      Appellee
                         _______________________________

                  FROM THE COUNTY COURT OF FLOYD COUNTY;

                  NO. 1698; HON. PENNY GOLIGHTLY, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Alvin Ray Cooper, filed a notice of appeal on October 23, 2009.

However, appellant did not pay the $175 filing fee required from appellants under Texas

Rule of Appellate Procedure 5. Nor did he file an affidavit of indigence per Texas Rule of

Appellate Procedure 20.1. By letter from this Court dated October 23, 2009, we informed

appellant that “the filing fee in the amount of $175.00 has not been paid . . . . Failure to
pay the filing fee within ten (10) days from the date of this notice may result in a dismissal.”

TEX . R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo

1998, pet. ref’d). The deadline lapsed, and the fee was not received.

       Because appellant has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                   Per Curiam




                                               2